Citation Nr: 0524007	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-24 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for varicosities of 
the left lower extremity, currently evaluated as 60 percent 
disabling.

2.  Entitlement to an increased rating for urinary tract 
infection, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.G.



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
October 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

When the case was before the Board in October 2003 it was 
remanded to the RO for additional development.  It was 
returned to the Board for appellate consideration in July 
2005.


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the veteran's claim have been 
obtained.

2.  The veteran's varicose veins of the left lower extremity 
are manifested by persistent edema, induration, stasis 
pigmentation, eczema, pain and board-like rigidity.

3.  The veteran has recurrent urinary tract infections, which 
do not require hospitalization or intermittent intensive 
management.





CONCLUSIONS OF LAW

The criteria for a 100 percent rating for varicose veins of 
the left lower extremity have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Codes 7120 (2004).

The criteria for an evaluation in excess of 10 percent for 
urinary tract infection have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. 4.115, Diagnostic Codes 7508, 
7527 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in July 
1998, well before the enactment of the VCAA.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in November 2000, provided notice to the veteran 
of the evidence necessary to support his claim of entitlement 
to increased ratings for varicose veins and urinary tract 
infection.  Supplemental statements of the case dated in 
January 2002 and March 2005 also provided notice to the 
veteran of the evidence of record regarding his claim and why 
this evidence was insufficient to award the benefit sought.

Moreover, a letter dated in April 2004 also instructed the 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence supportive of 
the claim.  The veteran was instructed that he should submit 
any evidence in his possession that pertained to his claim.

The Board's October 2003 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has undergone VA examinations.  Neither the 
veteran nor his representative has identified any additional 
evidence or information, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.



Factual Background

Review of the record indicates that service connection for 
urinary tract infection was awarded, with a noncompensable 
evaluation assigned, in October 1969.  In a rating decision 
of August 1976 the RO awarded service connection for varicose 
veins of the left lower extremity, determining that the 
disability warranted a 50 percent evaluation.  

The veteran submitted the instant claim for increase in July 
1998.  In conjunction with his claim, the veteran submitted a 
statement from his VA physician.  She indicated that the 
veteran sustained severe injuries from artillery fire in 
Vietnam.  She described several urinary tract infections from 
a bowel-to-bladder sinus tract as a result of his injuries.  
She also indicated that the veteran had undergone several 
circulatory surgeries in an effort to save his left leg.  

A VA gastrointestinal examination conducted in October 1998 
noted that the veteran was wheelchair bound due to a right 
below the knee amputation.  The veteran complained of left 
leg swelling secondary to surgery for a varicose abscess.  
Varicosities of the left lower extremity were diagnosed.

A VA genitourinary examination was also carried out in 
October 1998.  The examiner noted that the veteran had 
undergone multiple abdominal and retroperitoneal surgeries 
secondary to gunshot wounds sustained in 1968.  Specifically, 
he noted that the veteran underwent right nephrolithotomy in 
1972 for stones formed due to long term immobilization in a 
supine position.  He also noted that the veteran was 
hospitalized in February 1996 due to serratial enterococcus 
urinary tract infection, for which he received a one week 
course of intravenous antibiotics.  The veteran reported 
burning and hesitancy, but no fever, frank pain or hematuria.  
The examiner indicated that the veteran was treated for his 
symptoms with oral antibiotics, and his symptoms resolved.  
The veteran denied incontinence and nocturia.  Physical 
examination revealed multiple surgical scars on the abdomen.  
There was no organomegaly or masses, and no hernia.  The 
veteran's prostate was small, without nodularity.  His 
perineum showed no fistula or open wounds.  Laboratory 
studies included a urine culture.  The results showed 
susceptibility enterococcal > 100,000.  The diagnoses were 
history of right renal lithiasis status post nephrolithotomy, 
history of recurrent urinary tract infections averaging 
approximately one per year, and active enterococcal urinary 
tract infection.  

The veteran reported to a VA emergency room in June 1999 due 
to edema of his left lower extremity.  The diagnosis was 
chronic venous stasis.

A lower limb venous duplex study was conducted in July 1999.  
That examination revealed no evidence of deep or superficial 
vein thrombosis.  Physical examination at that time indicated 
pain, edema, tenderness, induration, inflammation, ulceration 
and pigmentation.  The veins were essentially incompetent.

At his January 2001 hearing, the veteran testified that he 
had suffered from urinary tract infections since he was 
wounded.  He stated that they responded to antibiotics and 
that at times he was asymptomatic but had large amounts of 
bacteria in his urine.  He indicated that most of the time he 
did not use medication because his symptoms lasted for three 
or four days before subsiding.  He related that his symptoms 
included frequency of urination, burning, bladder spasms and 
hesitancy.  He stated that he had been symptomatic eight or 
nine times over the previous six months.  With respect to his 
varicose veins, the veteran indicated that the VA vascular 
clinic recommended bed rest, elevation of the leg, and hot 
soaks.  The veteran's girlfriend testified that the veteran 
had to be careful with his activities because his leg 
swelled, reddened, and became painful.  The veteran stated 
that he rested in a prone position for 13 or 14 hours during 
a 24 hour period.  

The veteran was afforded an additional VA genitourinary 
examination in March 2001.  He complained of occasional 
frequency, dysuria, hematuria, positive hesitance, nocturia 
times two or three, and occasional intermittency.  The 
veteran's laboratory work was reviewed, and was essentially 
normal.  The diagnosis was history of recurrent urinary tract 
infection secondary to recurrent renal calculi.

A VA vascular examination was also conducted in March 2001.  
Examination of the veteran's left leg revealed 2 to 3+ edema.  
Skin hyperpigmentation was present from the foot to the mid-
leg area just below the knee.  There was a long, depressed 
scar with hypopigmentation in the medial aspect of the leg 
above the ankle.  There was also a 12-inch long surgical scar 
extending from the medial aspect of the knee joint.  
Superficial varicose veins with skin discoloration were noted 
in the ankle and foot area.  Dorsalis pedis pulse was hardly 
palpable.  The skin was very dry and peeling, especially in 
the foot and ankle area.  The diagnosis was status post 
Linton procedure with severe residuals such as edema, chronic 
stasis and post-phlebitic syndrome.

In a January 2002 rating action, the RO increased the 
evaluation for varicose veins of the left lower extremity 
from 50 to 60 percent, and the evaluation for urinary tract 
infection from noncompensable to 10 percent, effective in 
July 1998, when the veteran's claim for increase was 
received.

On VA genitourinary examination in January 2005, the examiner 
reviewed the veteran's history, to include the development of 
renal calculi during a long hospitalization secondary to 
gunshot wounds.  He noted that the veteran had suffered from 
recurrent urinary tract infections, but that they had never 
necessitated invasive procedures.  The veteran reported that 
when he had infections, his symptoms were occasional 
frequency, dysuria, hematuria, and urinary hesitancy.  He 
denied having such symptoms when he was not infected.  The 
examiner noted positive urinary tract cultures in February 
1996, October 1996, November 1998, and September 1999.  He 
also noted a urinalysis, which was suspicious for low-grade 
infection in March 2004.  The veteran reported having 
experienced symptoms of urinary tract infection approximately 
five months previously, but that he did not require 
antibiotics for his most recent infection.  The pertinent 
diagnosis was history of recurrent urinary tract infections 
over the previous 30 years.  The examiner noted that they 
occurred approximately once every five months.  He also noted 
that the veteran denied any urinary incontinence or voiding 
symptoms when not infected, and that he indicated his 
symptoms sometimes spontaneously resolved without antibiotic 
treatment.  The examiner indicated that further evaluation 
would include urinalysis and urine culture.  However, the 
examination report indicates that the veteran failed to 
report for urinalysis and urine culture.

On VA vascular examination in January 2005, the examiner 
noted that the veteran had undergone a Linton procedure for 
his varicose veins.  The veteran's current complaints were 
edema, swelling, pain, and discomfort.  He reported that he 
had suffered from active ulceration, which required skin 
grafting.  The examiner noted that the veteran had scars from 
that ulceration.  On physical examination, the veteran had 
small superficial varicose veins in the ankle and foot area, 
with 2 to 3+ ankle edema.  There was board like rigidity and 
skin induration, as well as stasis dermatitis from the mid 
leg to the foot.  Dorsalis pedis pulse was palpable, at about 
2+.  There was no ulceration, but a scar from a prior 
ulceration was noted.  The diagnosis was varicose veins 
status post surgery, with chronic stasis, board-like 
rigidity, and skin induration.  The examiner also noted 
stasis dermatitis pigmentation and eczematous dermatitis.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Increased Rating for Varicose Veins of the Left Lower 
Extremity

The veteran's varicose veins of the left lower extremity are 
currently evaluated as 60 percent disabling pursuant to 38 
C.F.R. § 4.104, Diagnostic Code 7120.  That diagnostic code 
provides as follows:

712
0
Varicose veins:
Ratin
g

With the following findings attributed to the 
effects of varicose veins:
 

Massive board-like edema with constant pain at 
rest
100

Persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent 
ulceration
60

Persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration
40

Persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning 
stasis pigmentation or eczema
20

Intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of 
extremity or compression hosiery
10

Asymptomatic palpable or visible varicose veins
0
Note: These evaluations are for involvement of a single 
extremity. If more than one extremity is involved, evaluate 
each extremity separately and combine (under §4.25), using 
the bilateral factor (§4.26), if applicable.

Having reviewed the evidence pertaining to the varicose veins 
of the left lower extremity, the Board has concluded that a 
100 percent evaluation is warranted.  The March 2001 VA 
examination indicated edema, chronic stasis, and a history of 
a chronic stasis ulcer requiring skin graft.  In January 
2005, the VA examiner noted edema, board-like rigidity, 
induration, and marked hyperpigmentation.  Scarring from a 
previous stasis ulcer was also noted.  As board-like edema 
has been found on physical examination, and the veteran has 
consistently complained of pain associated with his varicose 
veins of the left lower extremity, the Board finds that a 100 
percent evaluation is appropriate in this case.

Increased Rating for Urinary Tract Infection

The veteran's urinary tract infection is currently evaluated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.115a, 
Diagnostic Code 7527, for prostate gland injuries and 
infections.  The criteria direct that such disability should 
be rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  

The diagnostic criteria for voiding dysfunction are as 
follows:

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Obstructed voiding:
Ratin
g
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0

The diagnostic criteria for urinary tract infection are as 
follows:

Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10

The RO has determined that a 10 percent evaluation pursuant 
to the criteria for urinary tract infection is appropriate.  
The Board agrees.  In this regard, the Board notes that 
although the veteran has suffered from recurrent urinary 
tract infections, he has stated that his symptoms often 
subside without drug therapy.  Further, he has not required 
frequent hospitalizations or continuous intensive management 
of the disability.  In fact, the disability does not require 
the intermittent intensive management required for the 
current 10 percent evaluation.  Frequent catheterization has 
not been required, and the veteran has not indicated that he 
has a voiding dysfunction that requires the wearing of 
absorbent materials.  Moreover, the veteran has denied 
urinary incontinence or voiding symptoms when not infected, 
and has also stated that his symptoms sometimes spontaneously 
resolve without antibiotic treatment.  Therefore, having 
carefully reviewed the evidence of record pertaining to this 
disability, the Board concludes that an evaluation in excess 
of 10 percent is not warranted. 




ORDER

Entitlement to an increased rating for varicose veins of the 
left lower extremity is granted, subject to the criteria 
governing the award of monetary benefits.

Entitlement to an increased rating for urinary tract 
infection is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


